—Appeal from a judgment of the County Court of Broome County (Mathews, J.), rendered March 22, 1996, convicting defendant upon his plea of guilty of the crime of bail jumping in the second degree.
After defendant failed to appear before County Court on October 28, 1994, he was charged with, and pleaded guilty to, the crime of bail jumping in the second degree. Subsequently, defendant requested leave to withdraw his plea on the grounds of coercion and ineffective assistance of counsel. After making relevant inquiries, County Court denied defendant’s request to withdraw his plea. Our review of the plea allocution discloses that defendant knowingly, voluntarily and intelligently entered his guilty plea (see, People v Johns, 236 AD2d 748). Additionally, there is no indication in the record that defense counsel was ineffective, especially in light of defendant’s favorable plea agreement (see, People v Polanco, 216 AD2d 957, lv denied 86 NY2d 800). Accordingly, we find that County Court did not abuse its discretion in denying defendant’s request to withdraw his plea (see, CPL 220.60 [3]).
Mercure, J. P., Crew III, Peters, Spain and Carpinello, JJ., concur. Ordered that the judgment is affirmed.